 Case 21-21294-GLT          Doc 35-1 Filed 09/21/21 Entered 09/21/21 09:55:31                         Desc
                             Certificate of Service Page 1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    IN RE: Daniel Obremski                                 BK NO. 21-21294 GLT
           Tami Obremski
                                      Debtor(s)            Chapter 7

    COMMUNITY LOAN SERVICING,
    LLC
                        Movant
             vs.

    Daniel Obremski
    Tami Obremski
                                      Debtor(s)

    Robert H. Slone Esq.,
                                      Trustee

                        CERTIFICATE OF SERVICE
    NOTICE OF DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE COVID-
                             19 PANDEMIC
    I, Maria Miksich of KML Law Group, P.C., certify that I am, and at all times hereinafter mentioned
    was, more than 18 years of age and that on September 21, 2021, I served the above captioned
    pleading, filed in the proceeding on the parties at the addresses shown below;

    Debtor(s)                                              Attorney for Debtor(s)
    Daniel Obremski                                        Robert O. Lampl, Esq.
    3533 Route 130                                         Robert O Lampl Law Office
    Irwin, PA 15642                                        Benedum Trees Building, 223 Fourth Avenue, 4th
                                                           Floor
    Tami Obremski                                          Pittsburgh, PA 15222
    3533 Route 130
    Irwin, PA 15642                                        Trustee
                                                           Robert H. Slone Esq.
                                                           223 South Maple Avenue (VIA ECF)
                                                           Greensburg, PA 15601


Method of Service: electronic means or first class mail

Dated: September 21, 2021

                                                           /s/Maria Miksich Esquire
                                                           Maria Miksich Esquire
                                                           Attorney I.D. 319383
                                                           KML Law Group, P.C.
                                                           BNY Mellon Independence Center
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106
                                                           412-430-3589
                                                           mmiksich@kmllawgroup.com
